Motion to Approve Report and for Judgment of Dismissal.
Now Into Court comes Louisiana State Bar Association and the Committee on Bar Admissions of the Louisiana State Bar Association, through their undersigned counsel, and on suggesting to the Court that the report of the Honorable Walter G. Ar-nette, Commissioner appointed herein has now been filed, and that as will appear therefrom the same includes a motion signed by Warren J. Moity, plaintiff herein, suggesting that he desires to discontinue this suit at his cost, and providing for an order by the said Walter G. Arnette, Commissioner, that the said motion be filed with the Clerk of this Honorable Court, with recommendation that plaintiff’s said suit be dismissed at his costs, with prejudice ; and
On further suggesting to the Court that in view thereof the report and recommendation of the said Walter G. Arnette, Commissioner herein, should be approved and adopted and that plaintiff’s suit should be dismissed at his cost, with prejudice;
It Is Ordered by the Court that the suit of Warren J. Moity, plaintiff herein, be, and it is hereby dismissed at his cost, with prejudice.
/s/ JOHN B. FOURNET
/s/ JOE B. HAMITER
/s/ FRANK W. HAWTHORNE
/s/ E. HOWARD McCALEB
/s/ W. B. HAMLIN
/s/ FRANK W. SUMMERS
/s/ JOE W. SANDERS